Citation Nr: 1707450	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been submitted to reopen a clam of entitlement to service connection for post-traumatic stress disorder.

2.  Entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder, based on military sexual assault.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, the denied entitlement to service connection for post-traumatic stress disorder (PTSD).

The Veteran submitted a VA Form 21-0960P-3, with remarks, signed by a psychologist, Dr. F, as well as an opinion on the Veteran's employability, also signed by Dr. F.  The Veteran waived RO consideration of new evidence associated with the record after the February 2015 Statement of the Case (SOC).  As such, the Board may consider newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

Lastly, the Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an unappealed July 1995 decision, the RO denied service connection for PTSD.

2.  Evidence received since the July 1995 rating decision is new and material, sufficient to reopen service connection for PTSD.

3.  The Veteran has currently diagnosed PTSD related to a sexual assault alleged to have occurred during the Veteran's active duty service.

4.  The objective evidence does not establish that the Veteran suffered a sexual assault while in the military.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received for service connection subsequent to the July 1995 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016). 

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The January 2011 notice letter to the Veteran notified him of the evidence not of record that was necessary to substantiate the claim (including evidence from sources other than the Veteran's service records that may corroborate the Veteran's account of the stressor incident), as well as of VA and the Veteran's respective duties for obtaining evidence.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  A November 2011 Report of Contact indicates that the RO contacted the Veteran and advised him that USA Crime Crime Record Center indicated that no record were found regarding the claim and also it was indicated that the Veteran stated that he had no evidence to submit.  The record also includes a November 2011 VA Memorandum regarding the Unavailability of Investigative Crime records which details the efforts to obtain records.

Additionally, during the appeal period the Veteran was afforded a VA examination in August 2012.  The examiner conducted an examination and provided sufficient information regarding the Veteran's claimed disability such that the Board can render an informed determination.  The Board finds that the August 2012 examination is adequate for service connection purposes. 

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

New and Material Evidence

In a July 1995 rating decision, the RO denied the Veteran's claim for service connection of his PTSD, confirmed and continued denial of prior denials of service connection because no new and material evidence had been submitted.  Following the July 1995 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claim for PTSD in January 2011.  In a November 2012 decision, the RO denied the Veteran's claim on a de novo basis.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In June 2015, the Veteran submitted a private psychological opinion from a clinical psychologist, Dr. F, in which the doctor opined that the Veteran suffered from PTSD that was as likely as not caused by an alleged sexual assault perpetrated against the Veteran during active service.

The Board finds the evidence received in June 2015 was not previously submitted to the VA before the July 1995 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence submitted in June 2015 includes a diagnosis of PTSD by a clinical psychologist who reports the Veteran's alleged sexual assault while on active duty as being the cause of the PTSD.  At the time of the July 1995 final Rating Decision there were no medical opinions of record indicating that the Veteran had PTSD due to military sexual assault.  As such, the Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the PTSD claim.  This new evidence addresses a requirement of service connection that was previously denied, specifically, the failure to establish a current diagnosis of PTSD.  Therefore, this new evidence is material and the Veteran's claim for service connection of PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Background

The Veteran maintains that he has post-traumatic stress disorder that was caused by his being the victim of a sexual assault while on active duty in the army in or about October 1977.  See, VA Form 21-0781a.

The Veteran's Report of Medical History on entrance, from June 2, 1977, does not list any history of mental illness.  The Veteran's entrance medical examination does not note any mental illness and the Veteran noted that he "tried pot once in 1974."  A clinical record dates June 25, 1977, notes a minor speech impediment.

A service treatment record dated November 25, 1977, shows the Veteran complained of a sore anus.  The record further notes possible hemorrhoids.  No mention is made of a sexual assault.  

The Veteran's military records indicate that while on active duty, the Veteran went Absent Without Leave (AWOL) on December 3, 1977, and surrendered to military authorities on January 8, 1978.  A military police report dated December 28, 1977, stated the Veteran was arrested in New York City for various charges, including burglary.  A Personnel Control Facility Interview Sheet dated January 23, 1978, notes that the Veteran was nervous and stuttering during the interview and described him as immature, noting the Veteran indicated that when the army did not get easier after basic and advanced training he went AWOL.  The interviewer further noted the Veteran was barely able to talk to him and concluded he didn't belong in the military.  On January 24, 1978, the Veteran waived a trial by court-martial and accepted a discharge on the basis that he was unsuitable for the army.  

A clinical record dated January 17, 1978, notes the Veteran complained of insomnia, nightmares and falling from his bed, causing a lip and nose injury.  The record further noted no evidence of suicidal or homicidal ideations, no apparent thought disorder and an unremarkable mood. 
  
The Veteran's Report of Medical History in January 1978 shows a suicide attempt, a habitual stutter or stammer and treatment for a mental condition in 1968.  The Veteran's separation medical examination, dated January 16, 1978, notes the Veteran has insomnia and that the Veteran was evaluated and "psychiatrically cleared for any action deemed appropriate by command."

The Veteran's military personnel records include a letter from the Department of the Army dated April 11, 1978, which describes the reason for the Veteran's separation from active duty as "unsuitability personality disorders".  The Veteran's DD Form 214 describes the nature of the Veteran's service as honorable.

The Veteran filed a claim with VA for a "mental condition" in August 1978.  This claim was denied.

A VA hospital summary from Montrose VAHCF from August 1978 indicates the Veteran was admitted for drug abuse and a "behavior disorder."  The summary further reports the Veteran's family stated he had a tendency to be a "pathologic liar."  The report stated that while at the VA hospital, the Veteran was manipulative and concluded the Veteran had an antisocial personality disorder.  

A medical treatment record from Montrose VAHCF dated September 1978 shows the Veteran was admitted to seek help for his abuse of barbiturates.  The record noted the Veteran had a long history of drug and alcohol abuse, as well as a history of violent behavior, and that his family had a similar history.  The record further described the Veteran as highly manipulative and sociopathic with poor insight and judgment and noted the Veteran had a "treatable psychiatric illness."

A hospital summary from Montrose VAHCF from November 1978 indicates the Veteran sought admission for continued substance abuse problems, as well as behavior problems.  The summary notes the Veteran left the program early.

A VA hospital summary from Brockton VAMC dated December 1980 indicates the Veteran was admitted for drug withdrawal symptoms.  The Veteran stated that he had used drugs since the age of 10 and had been through several drug abuse programs.  The summary noted the Veteran tended to deny his drug problem and would not look seriously at himself."  Aside from drug abuse, no psychiatric symptoms were noted.

The Veteran filed a claim with VA for "delayed stress syndrome" in March 1981 and gave an inaccurate start date of service of June 22, 1974.  The Veteran also claimed he was treated for "nerves" on two occasions in 1975.  This claim was denied.  

A VA treatment record from April 1981 states the Veteran complained of nightmares of his experiences in Vietnam where his friend was killed in action.

A VA hospital summary from San Francisco VAMC notes the Veteran stated he suffered "a nervous breakdown in Vietnam" after seeing his best friend "decapitated", which led to his killing and disemboweling the enemy.  The Veteran states that he was sent back to the United States after committing a war crime and was subsequently discharged for psychiatric reasons.  The Veteran again asserted he suffered suicidal ideations and nightmares due to his experiences in Vietnam.

In January 1982, the Veteran submitted a statement in support of claim in which he stated that he wished to reopen his claim for PTSD and brain damage due to his time in Vietnam.  This claim was reopened and subsequently denied.  

A VA hospital summary dated April 1983 indicates the Veteran was admitted due to "flashbacks of Vietnam, insomnia" and an act of violence against his supervisor.  The Veteran was discharged after he was stabilized.    

The Veteran filed a claim with VA for PTSD in January 1988.  In the claim form, the Veteran asserted he was wounded by shrapnel in December 1969, by a howitzer shell in March 1970 and by being shot in the knee in July 1970.  The Veteran listed his birth date as November 1950, asserted that he entered active service on June 22, 1969 and listed his rank as E-6 Staff Sergeant.  The claim was subsequently denied.

The Board notes that the Veteran's DD Form 214 lists June 22, 1977 as the date he entered active duty service, with no prior active service noted.  The Board further notes that direct US military involvement in Vietnam ended on August 15, 1973 and that the Vietnam War ended on April 30, 1975 with the capture of Saigon by North Vietnamese forces.  The Board also notes that both the DD Form 214 and the Veteran's birth certificate show a date of birth of November 1957.  The Board finds that the Veteran was not on active duty during any period of the Vietnam War.  

A VA medical record report dated March 1992 indicated the Veteran was treated for a drug overdose and suicidal ideations due to seeing an old girlfriend and his roommate's drinking.  The Veteran also complained of continuing nightmares.

A VA medical record report dated April 1992 notes the Veteran continued to abuse drugs and alcohol and had suicidal ideations.  The record also noted the Veteran continue to have recurrent nightmares and that his family had "disowned" him.

The Veteran filed a claim with VA for PTSD in April 1992.  After the Veteran failed to reply to a May 1992 letter from VA requesting additional information regarding his claim, it was denied.

A VA clinical social work assessment from October 1994 notes the Veteran described his father was a physically abusive alcoholic and that his mother, while protective, stood by and did nothing.  The Veteran acknowledged continuing drug abuse and suicidal thoughts.  

A VA consultation sheet from February 1995 indicates the Veteran was suicidal, heavily using drugs and having nightmares.  The Veteran elaborated that his nightmares concern things he had done in the past, people he had hurt and his "time in the army." 

The Veteran filed a claim with VA for PTSD in February 1996 for PTSD and listed the date it began as July 1981.  Additionally, the Veteran listed an inaccurate entry into service date of June 22, 1974.  This claim was subsequently denied.

VA progress notes from September 2000 note the Veteran claimed he was kicked out of his house at age sixteen after hitting his father with a bat due to his physical abuse and that he has had no contact with his parents since then.  The Veteran was noted to have begun drinking and experimenting with drugs at age fifteen.

VA progress notes from July 2001 note the Veteran complains of nightmares and auditory hallucinations and that in 1978 he was abducted and tortured by Columbian drug dealers in Manhattan, after which he was admitted to the Manhattan VA and was in a coma for roughly 45 days and has been in and out of VA hospitals ever since.  The Veteran was further noted as denying a history of sexual abuse but did state his father was physically abusive. 

The Board notes that the Veteran's VA treatment records are replete with notations of the Veteran's longstanding and continuing alcohol and substance abuse as well as complaints of hallucinations.

In January 2011, the Veteran filed a claim with VA for PTSD secondary to personal assault with the explanation that in October 1977, his roommate and a civilian cook began beating him and that while the civilian cook said he was "going to get me some white meat", turned him over and started beating him from behind while his roommate, Private J, held him down and sodomized him.  The Veteran states he called the military police and reported the assault to his Company Commander (C Co. 15th BN C15/4, Fort Gordon, GA).  Afterwards, the Veteran reports he went AWOL and was subsequently discharged for being unsuitable for the military.  The Board notes that the record establishes this as the first time the Veteran complained of such an assault.

To help the Veteran develop his claim, VA contacted the MP Desk at Fort Gordon and was advised that all reports over ten years old are sent to the Crime Record Center at Fort Belvoir, Virginia.  In June 2012 VA requested records regarding the reported assault from the Director USA Crime Record Center at Fort Belvoir, Virginia.  In July 2012, the response received was that no record could be found.

In August 2012, the Veteran was afforded a PTSD Compensation and Pension (C&P) examination.  The examiner reported that the Veteran's claims file was reviewed and concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria and instead diagnosed the Veteran with mood disorder not otherwise specified (in remission on medication), polysubstance abuse (in self-reported remission), and personality disorder not otherwise substantiated with antisocial and borderline traits.  The examiner noted it was impossible to differentiate what portion of the Veteran's symptoms can be attributed to each diagnosis due to the Veteran's long history of polysubstance abuse and due to the Veteran not being a reliable informant.  The examiner noted that in reviewing the file the Veteran had numerous suicide attempts and threats but noted that it is unclear how much of this could be attributed to personality features versus substance abuse versus a primary depressive disorder.  The examiner again noted that the Veteran is not a reliable historian, given his prior claims to having been in Vietnam and further noted the diagnoses of borderline personality disorder and Munchausen Syndrome.  Despite VA treatment records detailing many years of polysubstance abuse, to include alcohol, Quaaludes, cocaine and heroin, the Veteran reported he was on heroin in the late 1970's and denied other drug abuse.  The examiner further noted that the Veteran claimed in 1980 that he had been using drugs since the age of 10 and by that time had been in several drug programs.  

The examiner noted the Veteran reported that the loss of his wife in 1998 was a sentinel event that worsened his mental health.  The Veteran also reported previously that in 1979 his girlfriend was killed in a motor vehicle accident and that this also negatively affected his mental health.  The examiner then noted that the Veteran's report of an assault in 1977 does meet Criterion A and that Criterion B was met due to the Veteran's recurrent, distressing dreams of the event.  The examiner further noted that Criterion C was met based on the Veteran's efforts to avoid activities, places or people that arouse recollections of the trauma and that Criterion D was met based on the Veteran's hypervigilance.  However, the examiner concluded that the veteran did not meet Criterion F for PTSD and that the Veteran reports he is no longer having auditory hallucinations and denied having depressive episodes.  The examiner concluded that the Veterans CAPS score does not support a diagnosis of PTSD and that his mental state exam result also does not suggest significant cognitive impairment.

The examiner concluded that the records do not support the occurrence of a military personal or sexual trauma as there is no record of a reported assault, nor do any records support such an assault being the cause of the Veteran's mild speech impediment or hemorrhoids noted in November 1977, or the nightmares and insomnia noted in January 1978.  The examiner noted the Veteran's history of antisocial traits and personality disorder and stated these could account for the AWOL, attempted larceny and burglary charges while in service and noted that the Veteran had been psychiatrically cleared in January 1978 by the Behavioral Services NCO.

The examiner further concluded that because the Veteran wasn't forthcoming regarding his polysubstance abuse history and his claiming of stressors from service in Vietnam despite the fact that he was never in Vietnam, the Veteran's claim of an assault was not reliable.  The examiner concurred with prior rating decisions concluding the Veteran has a personality disorder and a history of polysubstance abuse.

An October 2012 VA treatment record noted that during a psychotherapy session, the Veteran "referred" to a military sexual trauma in 1977 but was focused on a then recent psychiatric hospitalization and stressors that he was dealing with at that time.  It was noted that during that hospitalization the Veteran learned that "you can't always get over on people" and indicated he had been "trying to get over on people."

The Veteran submitted a private psychological opinion July 2013 that concluded the Veteran suffers from PTSD based on a telephone interview with the Veteran and a review of the Veteran's claims file.  The private opinion concludes that the Veteran's PTSD and substance abuse are as likely as not caused by the Veteran's reported sexual assault.

Principles of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran maintains that he is entitled to service connection for PTSD which he attributes to an in-service sexual assault in or about October 1977.  Specifically, the Veteran has reported that, while stationed at Fort Gordon, Georgia, he was physically assaulted and sodomized by a fellow service member and a civilian employee.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV or DSM 5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.

Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to:  request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304 (f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107 (b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Additionally, under 38 C.F.R. § 3.304 (f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

Analysis

Upon review of all the evidence of record, lay and medical, the Board finds that the alleged stressor, military sexual trauma, is not corroborated by the evidence of record.  

A service treatment record dating November 25, 1977 shows the Veteran did complain of a sore anus, but no mention of assault or any trauma is noted.  The record does note possible hemorrhoids.  As discussed above, the Veteran states that he reported the assault to both the military police and his company commander, but no record of any such assault is in the military personnel records and the Crime Record Center at Fort Belvoir, Virginia confirmed that no record of such a complaint could be found.  

The Veteran went AWOL from December 3, 1977 to January 8, 1978.  After being returned to the army, the Veteran stated during an interview that he left because his life in the army did not get easier after basic and advanced training.  There is no notation that the Veteran complained of any assault.

A clinical record from January 1978 notes the Veteran complained of nightmares and insomnia, but again, there is no mention of an assault.  As discussed above, the record noted that there was no evidence of suicidal ideations, no apparent thought disorder and the Veteran's mood was "unremarkable".

As discussed above, the Veteran's military personnel records include a letter from the Department of the Army dated April 11, 1978, which describes the reason for the Veteran's separation from active duty as "unsuitability personality disorders".

The Board notes that in addition to the military personnel and service treatment records being silent regarding any assault, the Veteran has also made numerous inconsistent statements regarding the nature of the in-service traumatic event.

In 2001, the Veteran told VA medical personnel that in 1978 he was abducted and tortured by Colombian drug dealers and wound up being in a coma at the VA hospital in Manhattan for 45 days and has been in and out of VA hospitals ever since that experience.  The Veteran also denied a history of sexual abuse at that time.

The Board notes that the VA treatment records are replete with references to nightmares suffered by the Veteran.  The Board also notes, however, that none of these nightmares are claimed to be related to the assault the Veteran reported in 2011 (the Board further notes the Veteran did not report this assault to VA before 2011).  At various times, the Veteran has told VA personnel that his nightmares concern things he had done in the past, people he had hurt and, in February 1995, he advised that he had nightmares about his "time in the army."  But no reference of any kind was made to any assault while in the army.

As discussed above, the Veteran has made numerous claims with inaccurate dates of service, as well as an inaccurate date of birth and an inaccurate rank achieved.  Additionally, the Veteran has made numerous claims of traumatic combat experience in Vietnam, including a claim that he was discharged for psychiatric reasons after committing a war crime in Vietnam and various combat injuries.  The Board finds that the record clearly establishes that the Veteran did not serve on active duty at any time during the Vietnam War and did not engage in combat during that or any other war.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has carefully reviewed the evidence of record, including the lay evidence consisting of statements by the Veteran, as well as the medical evidence of record.  Upon review of the record, the Board finds that the weight of the evidence, to include lay and medical evidence, does not establish that the claimed stressor event occurred during the Veteran's active duty service.  The record does not show any objective evidence of sexual assault.  Further, based on the Veteran's inconsistent statements regarding the nature of the in-service stressor, including making objectively inaccurate claims regarding service in Vietnam, the Board finds the Veteran's lay statements are not credible.

Beyond the Veteran's lay statements, service treatment records and military personnel records, the medical evidence also includes the VA C&P examination from August 2012 and the private psychological opinion from July 2013.

As discussed above, the August 2012 VA examination concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV Criteria and instead diagnosed the Veteran with a mood disorder, polysubstance abuse and personality disorder.  The VA examiner discussed the Veteran's long history of drug abuse as evidenced by the VA treatment records as well as the Veteran's lay statements regarding his claimed service in Vietnam and concluded the Veteran was not a reliable historian.  The examiner discussed the military service treatment records and concluded they did not support the Veteran's claim of being assaulted in 1977.  

The July 2013 private psychological opinion contains a diagnosis of PTSD and that the Veteran began using drugs during his time in the military and that after the service he developed significant emotional difficulties and "accumulated" numerous psychiatric diagnoses.  The private psychologist opined that an objective review of the history "suggests" that it is as likely as not that the Veteran experienced the claimed assault and emphasized the comorbidity of PTSD and substance abuse, and concluded the Veteran is properly diagnosed with PTSD that is as likely as not related to his experiencing a sexual assault while in the military.

The Board notes that the private opinion fails to address the reliability of the Veteran's lay statements.  Specifically, the private psychologist does not explain the Veteran's prior claims of combat service in Vietnam, as well as his claim that he was abducted and tortured by Colombian drug dealers after the service.  Additionally, the Board finds that the assertions of military sexual assault are unsubstantiated and are not credible.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board accords greater probative value to the opinion of the August 2012 VA medical examiner.  As discussed above, the Veteran has made numerous conflicting statements regarding the source of his alleged in-service trauma, as well as the history of his drug and alcohol abuse and the August 2012 VA opinion addresses these issues while the July 2013 private opinion is silent as to these issues.  The August 2012 VA examiner reviewed the claims file, discussed the evidence of record, interviewed the Veteran, and provided medical opinions supported by well-reasoned rationales.

Here, the Veteran does not meet criteria for a diagnosis of PTSD.  To the extent that he has a diagnosis of personality disorder, personality disorders are not diseases or injuries within the meaning of applicable legislation (see 38 C.F.R. § 3.303 (c)).  For the reasons discussed above, the Board finds the evidence of record weighs against a finding that the Veteran has PTSD or that the Veteran suffered a sexual assault while in service.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


